



Exhibit 10.2
 picture2a01.jpg [picture2a01.jpg]
To:    Jorgen B. Hansen
From:    George Fotiades
Date:    March 4, 2019 (Revised on March 8, 2019)
RE:    SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”)
Jorgen, this letter confirms that your employment with Cantel Medical Corp. (the
“Company”) will end effective today, March 4, 2019 (the “Separation Date”),
regardless of whether you execute this Agreement (or the date of your execution
of this Agreement). This letter also confirms your final pay and benefits as
well as the separation benefits you will receive if you sign and return the
original of this Agreement to the Company (as instructed below) and do not
rescind the release of ADEA Claims (as defined below) under Section 14 of this
Agreement, in the time frames noted below and abide by all other terms of this
Agreement. All payments made to you under this Agreement are subject to
applicable withholdings, taxes and deductions; and all cash payments will be
paid through the Company’s payroll system in the ordinary course. This Agreement
supersedes and replaces the Separation Agreement and General Release dates March
4, 2019.
1.Final Pay and Benefits. Regardless of whether you sign and return this
Agreement, you will receive the final pay and benefits set forth in this Section
1 as follows:


•
Final Pay.    You will be paid your regular base salary through and including
the Separation Date, as well as any accrued and unused PTO through such date.



•
Reimbursement of Expenses. The Company will reimburse you for expenses in
accordance with the Company’s established expense reimbursement procedures



•
Benefits. Your medical and dental insurance benefits (to the extent applicable)
will be continued through March 31, 2019. You will have the option to continue
these benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for up to 18 months, or for such other period as provided by law,
provided that you pay the required premiums for COBRA continuation coverage
(subject to Section 2 below). Your COBRA period will begin on April 1, 2019 (the
first day of the first month following the month in which the Separation Date
occurs) (your “COBRA Start Month”). You will receive COBRA information from our
COBRA administrator within fourteen (14) days following the Separation Date,
which will include information regarding the premiums you would be required to
pay. All other benefits, including, but not limited to, PTO, and holiday pay,
end on the Separation Date. Your 401(k) benefits are governed by applicable plan
documents.



2.Separation Package. You and the Company, entered into an Amended and Restated
Executive Severance Agreement, dated August 1, 2016 (the “Severance Agreement”).
The termination of your employment constitutes a termination without Cause as
that term is defined in the Severance Agreement, which would have made you
eligible for certain severance pay and benefits under the Severance Agreement.
You acknowledge and agree that the severance pay and benefits provided to you
pursuant to this Agreement are greater that the severance pay and benefits for
which you would have otherwise been eligible under the Severance Agreement. In
consideration for the enhanced benefits provided for in this Agreement, you have
agreed to forego eligibility for and entitlement to any and all severance pay
and other benefits under the Severance Agreement and to terminate the Severance
Agreement, and supersede and





--------------------------------------------------------------------------------





replace the Severance Agreement with this Agreement. Accordingly, in addition to
the final pay and benefits addressed in Section 1 above, the Company will
provide you with the severance pay and benefits set forth in this Section 2 (the
“Separation Package”) to which you would not otherwise be entitled, provided
that you: (i) sign and return the original of this Agreement to Cantel Medical
Corp. (Attention: General Counsel) within 21 days following the Separation Date;
(ii) do not rescind the release of ADEA Claims under this Agreement during the
Rescission Period (defined below in Section 14 of this Agreement); and (iii)
abide by all other terms of this Agreement:


•
Severance Payment: The Company will pay you $3,399,000, being twice the sum of
(i) your current base salary ($849,750) and (ii) 100% of your FY19 target cash
bonus ($849,750) (the “Severance Payment”). The Severance Payment will be paid
to you in a lump sum within two weeks after the Company’s receipt of the
original signed Agreement from you within the required time period and the
expiration of the 7-day Rescission Period (defined in Section 14 below) without
rescission by you and provided you abide by all other terms of this Agreement.



•
MICP: The Company will pay you a pro rata portion of your FY2019 target Bonus,
based on the period employed during FY2019 through March 31, 2019. This payment,
$566,500, will be paid to you in a lump sum together with the Severance Payment.



•
Consulting Agreement. The Company will offer you a six-month Consulting
Agreement commencing March 5, 2019 in the form of Exhibit A to provide
transition-related services.



•
LTI: Restricted stock awards (RSAs) and restricted stock units (RSUs) previously
granted to you by the Company will be treated as set forth in the following
chart as of the Separation Date:



Date of Grant
Nature of Grant
Shares
Vesting Date
RSAs/RSUs
Vesting
Treatment on Termination1
10/10/2016
RSA
Time-based
2,120
10/10/2019
2,120
Accelerated and paid
10/10/2016
RSA
Sales-perf. based
1,272
10/10/2019
1,272
Accelerated and paid
10/10/2016
RSA
TSR-perf. based
2,435
10/10/2019
2,435
Accelerated and paid
10/10/2017
RSU
Time-based
2,593
2,593
10/10/2019
10/10/2020
2,593
2,593
Accelerate
Accelerate
10/10/2017
RSU
Sales-perf. based
1,209
1,209
10/10/2019
10/10/2020
1,209
1,209
Accelerate
Accelerate
10/10/2017
RSU
TSR-perf. based
3,110
10/10/2020
 2,074
Accelerate 2/3 (2,074) of the Shares; Forfeit 1/3 (1,036) of the shares
10/10/2018
RSU
Time-based
4,902
4,902
4,901
10/10/2019
10/10/2020
10/10/2021
4,902
4,902
4,901
Accelerate
Accelerate
Accelerate
10/10/2018
RSU
EPS-perf. based
7,355
10/10/2021
2,452
Accelerate 1/3 (2,452) of the Shares; Forfeit 2/3 (4,903) of the Shares
10/10/2018
RSU
TSR-perf. Based
6,015
10/10/2021
2,005
Accelerate 1/3 (2,005) of the Shares; Forfeit 2/3 (4,010) of the Shares



You will not be granted any new RSAs, RSUs or other equity awards after the date
hereof.
_______________________
For purposes of this chart, the terms below have the following meaning:
(i)
“Forfeit” means that the RSU will be forfeited immediately as of the Separation
Date.

(ii)     “Accelerated and paid” means that the RSA will fully vest, no longer be
subject to forfeiture, and be paid as of the Separation Date. “Accelerate” means
the same except that it won’t be paid until the Vesting Date indicated in column
4 of the chart.
    





--------------------------------------------------------------------------------





•
Payment of COBRA Continuation Premiums: Beginning with the COBRA Start Month,
the Company will pay the employer and employee portion of the premiums for COBRA
continuation coverage for you and/or one or more qualified beneficiaries (to the
extent you elect such COBRA coverage) until the earliest of (i) eighteen (18)
months, (ii) you become eligible for coverage under another group health plan
offered by your employer or your spouse’s employer or (iii) you are no longer
eligible for COBRA coverage (as applicable, the “COBRA Payment Period”). If you
wish to continue COBRA coverage beyond the end of the COBRA Payment Period and
such coverage is otherwise available under the applicable plan, you must pay the
required COBRA premiums as in effect from time to time and as set forth in the
COBRA information you receive from the Company’s COBRA administrator.



Notwithstanding the preceding paragraph, if the Company determines that all or a
portion of the payment of the COBRA premiums under this Section would result in
a violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code or any statute or regulation of similar effect (including but not
limited to the 2010 Patient Protection and Affordable Care Act, as amended by
the 2010 Health Care and Education Reconciliation Act), then in lieu of paying
the COBRA premiums, the Company shall impute the equivalent amount into your
income throughout the COBRA Payment Period. Such payment will be subject to
applicable withholdings. By your signature below, you acknowledge and agree that
the Company may modify or terminate its group health plans at any time and that,
notwithstanding the above, you shall have the right to participate in the
Company’s group health plans only in accordance with the applicable plan
documents. You further agree to promptly provide the Company notice if you
become covered or eligible to be covered under a group health plan of your
employer or your spouse’s employer.
•
Outplacement Assistance. The Company will pay the cost of outplacement services
incurred by you during the twelve (12) month period following the Separation
Date and provided by either (at your option) (i) a firm contracted for by the
Company or (ii) a firm of your choice, at a cost of up to a maximum total of
$20,000, provided that you first provide the Company with appropriate invoices
documenting such expenses. In addition to the outplacement services, the Company
will continue to pay the cost of services provide to you by Korn Ferry under the
current agreement between the Company and that firm.through the earlier of (a)
December 31, 2019 and (b) the date you become a full time employee of a third
party. You will advise us upon becoming so employed.



3.General Release of Claims. (a) By signing this Agreement, you agree that the
Separation Package, and other benefits set forth in this Agreement constitute
adequate consideration for your release and waiver of claims as set forth
below.  For valuable consideration you receive from the Company pursuant to this
Agreement, you, on behalf of yourself and your heirs, executors, administrators,
trustees, representatives, successors and assigns (collectively, the
“Releasors”) hereby release, waive and forever discharge all claims, demands,
causes of actions, administrative claims, obligations, liabilities, claims for
punitive or liquidated damages or penalties, any other damages, any claims for
costs, disbursements or attorney’s fees, any individual or class action claims,
and any other claims or demands of any nature whatsoever, whether asserted or
unasserted, known or unknown, absolute or contingent that you or any of the
other Releasors have or may have against the Company, any parent, subsidiary,
division, affiliated or related entities, its and their present and former
officers, directors, shareholders, trustees, employees, agents, attorneys,
insurers, representatives and consultants, and the current and former trustees
and administrators of any pension or other benefit plan applicable to the
employees or former employees of any of them, and the successors, predecessors
and assigns of each (collectively “Releasees”), arising out of, or in any manner
based upon, or related to, any act, occurrence, transaction, omission or
communication that transpired or occurred at any time on or before the date of
your signing of this Agreement. 


Without limitation to the foregoing, you specifically release, waive and forever
discharge the Releasees from and against: any and all claims arising out of or
relating to your employment by the Company (and/or by any of the other
Releasees), the terms and condition of such employment and/or the termination of
such employment; any and all claims that arise under the U.S. Constitution, the
New Jersey Constitution, the New Jersey Law Against Discrimination, N. J. Rev.
Stat. § 10:5-1 et seq., the New Jersey Family Leave Act, N.J.





--------------------------------------------------------------------------------





Stat. § 34:11B-1 et seq., the New Jersey Conscientious Employee Protection Act,
N.J. Stat. § 34:19-1 et seq., any claims under any other New Jersey or other
state or local anti-discrimination, employment or human rights laws or
regulations, or any other New Jersey or other state or local law, ordinance or
regulation, any claims under any other state or local law, ordinance or
regulation, any claims under the Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the
Equal Pay Act, the federal Family and Medical Leave Act, 29 U.S.C. § 2601 et
seq., the National Labor Relations Act, 29 U.S.C. § 151 et seq., the Genetic
Information Nondiscrimination Act, 42 U.S.C. § 2000ff et seq., the
Sarbanes-Oxley Act, 15 U.S.C. § 7201 et seq., the Fair Labor Standards Act of
1938, 29 U.S.C. § 201 et seq., and any amendments to any of the above; any and
all claims arising under any other local, state or federal constitution,
statute, ordinance, regulation or order, or that involve claims for
discrimination or harassment based on age, race, religion, creed, color,
national origin, ancestry, affectional or sexual orientation, sexual preference,
gender identity or expression, military or veterans status, sex, disability,
marital status, pregnancy, genetic information, or any other legally protected
category or characteristic; any and all claims for wages, salary, commissions,
expense reimbursement, or other compensation; any and all claims for
retaliation, reprisal, wrongful discharge, breach of contract (express or
implied); any and all whistleblower claims under any federal, state or local law
or regulation or under common law; and/or any other tort, contract or other
statutory or common law cause of action, including, without limitation, any
claims for attorneys’ fees, costs or disbursements.
(b)    The Company acknowledges and agrees that for and in consideration of your
execution and delivery of this Agreement, the Company, for itself and for its,
successors and assigns (collectively referred to for purposes of this General
Release as the “Cantel Releasors"), hereby forever releases and discharges you
and your successors and assigns (collectively referred to as the "Hansen
Releasees"), from all claims, demands, causes of action, liabilities of any kind
whatsoever (upon any legal or equitable theory, whether based on any federal,
state or local constitution, statute, ordinance, regulation, common law, court
decision or otherwise), whether known or unknown, asserted or unasserted, which
any of the Cantel Releasors ever had, now have, or hereafter may have against
any of the Hansen Releasees by reason of any actual or alleged act, omission,
transaction, practice, policy, conduct, occurrence and/or other matter from the
beginning of the world up to and including the date that you sign this
Agreement.
The foregoing general release provided by the Company specifically excludes and
does not apply to (i) your obligations arising under this Agreement and/or
claims arising from any breach (or alleged breach) of this Agreement, or (ii)
claims based upon any knowing or intentional violation by you of any applicable
Federal state or local law or regulation or any applicable code of conduct or
code of ethics of the Company or (iii) claims brought by a third party against
the Company to the extent related to willful, negligent or wrongful acts of you
(other than with respect to claims to which you are entitled to indemnification
by the Company).
4.Release of Unknown Claims. You understand that this release extends to all of
the aforementioned claims and potential claims, whether now known or unknown,
suspected or unsuspected.


5.Excluded Claims. You are not, by signing this Agreement, releasing or waiving
(i) any vested interest you may have in any stock grants, stock options or other
forms of equity awards, 401(k) or other retirement plan by virtue of your
employment with the Company, subject to the terms and conditions of the
applicable plans, any grant or award agreement and applicable law,  (ii) any
rights or claims that may arise after this Agreement is signed by you, (iii) the
right to institute legal action for the purpose of enforcing the provisions of
this Agreement, (iv) any right you may have to apply for any state unemployment
insurance benefits, (v) any workers compensation benefits to which you may be
entitled under applicable law, (vi) any rights to indemnification under any
agreement with the Company, any certificate of incorporation or by laws (or
comparable organizational document) of the Company or any applicable insurance
policy of the Company with respect to acts or omissions by you occurring or
alleged to have occurred during the course of your employment by the Company
(and/or by any of the other Releasee entities), subject to the applicable
definitions, terms and conditions of any such agreement, certificate of
incorporation, by laws (or comparable organizational document), insurance policy
and applicable law, or (vii) any rights for continuation coverage under





--------------------------------------------------------------------------------





COBRA. Additionally, nothing in this Agreement waives or otherwise limits your
right to: file a charge or complaint with the U.S. Equal Employment Opportunity
Commission (“EEOC”) (and/or with any other government agency); testify, assist
or participate in any investigation, hearing or proceeding conducted by the EEOC
(and/or by any other government agency); or challenge under the Older Workers
Benefit Protection Act (“OWBPA”) (29 U.S.C. § 626) the knowing and voluntary
nature of your release of any claims that you may have under the ADEA. However,
neither the immediately preceding sentence nor any other provision in this
Agreement constitute a waiver of any kind by any of the Releasees of their right
to assert the Release set forth in this Agreement as a defense to any charge or
complaint filed with the EEOC, any other government agency, any court, and/or
any other tribunal. Additionally, you hereby waive any right to, and agree that
you will not accept, any monetary award or recovery resulting from a filing of a
charge or complaint by or with the EEOC, any other government agency, any court,
and/or any other tribunal against the Company (and/or against any of the other
Releasees) asserting or alleging any claim, demand or cause of action that has
been released or waived in this Agreement. In addition, for the avoidance of
doubt, nothing in this Agreement shall be interpreted to limit your right to
receive an award to which you may be entitled for information provided to the
U.S. Securities and Exchange Commission (“SEC”), the U.S. Commodity Futures
Trading Commission (“CFTC”), or equivalent state securities enforcement
agencies.


6.Cooperation on Transition of Business. You agree that you will provide to the
Company at any time upon the Company’s reasonable request on or following the
Separation Date, information deemed necessary by the Company to ensure an
orderly transition of your position. You agree to also provide a list of any
current action items with key customers and/or vendors or external communication
follow up with customers or vendors that need to occur to ensure continuation of
business. You also agree to cooperate with the Company in the transition of work
responsibilities.


7.Return of Property. You acknowledge by your signature to this Agreement that
as of the date you sign this Agreement you have returned to the Company all
property of the Company, or any related entity, including laptops, smartphones,
cell phones, tablets, external storage devices, any other electronic devices and
equipment, or any other property issued to you during the course of employment
and all documents, files, correspondence, emails and other electronic
communications, reports, materials, legal documents, contracts, marketing
materials, and other items, whether in hard copy, on DVD, disc, flash drive or
other storage mechanism, or on any electronic device, or otherwise, including
all copies, which belong to the Company or any related entity or are related to
the business of, or the services you performed for, the Company or any related
entity, for any customer, including but not limited to any property, documents,
files, correspondence, emails and other electronic communications, reports,
materials, legal documents, contracts, marketing materials, and other items
containing trade secret, proprietary or confidential information and materials.


8.Confidentiality of Agreement. This Agreement, its terms, conditions and
existence are strictly confidential, and you agree that you will not divulge or
disclose this Agreement, its terms or existence in any way to any person, other
than to your spouse, children, legal or tax advisor, the state unemployment
compensation authorities, the taxing authorities, or the Company and/or any of
the other Releasees, except as required by law. Should you choose to divulge or
disclose the terms, conditions and/or existence of this Agreement to any person
permitted to receive the information, other than governmental agencies, or Human
Resources and Legal personnel of the Company, you must ensure that the person
will be similarly bound to keep the terms, conditions and existence of this
Agreement confidential. Nothing in this Agreement prevents you from providing a
copy of this Agreement to a governmental agency, including the EEOC.


9.Non-Disparagement. You agree that you will not make any material disparaging
or negative remarks, whether oral or in writing, regarding the Company, or their
respective officers, directors, employees or affiliates, or their respective
operations, products and/or services. Neither this Section nor any other
provision of this Agreement affects or restricts your obligation to provide good
faith truthful information in connection with an application for state
unemployment compensation benefits, or to provide any other good faith truthful
information required in response to a government inquiry, in response to a valid
subpoena or court order, in an action to enforce the terms of this Agreement, or
as otherwise specifically required by law. In addition, neither this Section nor
any other provision of this Agreement affects or restricts your obligation to
provide good faith truthful information in connection with the filing of a claim
or charge with, or an investigation, hearing or proceeding conducted by, a
governmental agency, including the SEC,





--------------------------------------------------------------------------------





the CFTC, the EEOC or similar state agencies. You acknowledge and agree however
(as indicated above in the General Release of Claims section of this Agreement)
that you will not be entitled to recover any award of money, compensation,
costs, attorney’s fees or damages whatsoever from the Company or any of the
other Releasees in connection with any charge of discrimination or other claim
that has been released and/or waived under Section 3 of this Agreement or if you
have such a charge or claim filed on your behalf, and you agree that the
Separation Package that you receive or for which you are eligible under this
Agreement fully and completely compensates you for any and all claims you may
have against the Company or any of the related entities and individuals released
in the General Release of Claims section of this Agreement. The Company agrees
to instruct each member of the Board of Directors during their respective
periods of service as a director with the Company to refrain from making any
disparaging statements (written or oral) about you, with the exceptions of:
statements made to any government agencies; statements made in connection with
any court order, subpoena, other legal process or any legal proceeding;
statements made to any internal or external auditors; and/or statements made
internally to the Company for any legitimate business purpose.


10.Return of Separation Package. You will not receive the Separation Package
described in this Agreement, and you will be required to return any such
payments or benefits included in the Separation Package made to you or on your
behalf if you (i) do not sign this Agreement and return the original of this
Agreement in the time period specified in this Agreement, (ii) rescind the
release of ADEA Claims under this Agreement after signing the Agreement,
(iii) violate any of the terms and conditions set forth in this Agreement,
including but not limited to the confidentiality requirements set forth above in
this Agreement, or (iv) if you intentionally and materially breach any provision
of the Confidentiality and Non-Competition Agreement between you and the Company
dated as of November 15, 2012 (the “Confidentiality Agreement”) and fail to cure
such breach (if curable) within thirty (30) days. The remedies provided for in
this Section 10 are in addition to any other remedies that may be available to
the Company under law or equity.


11.Binding Effect. This Agreement is final and binding upon and inures to the
benefit of the parties (including the Releasees) and their respective successors
and legal representatives and permitted assigns, and together with the
applicable provisions of the Confidentiality Agreement (defined above)
constitutes the complete and exclusive statement of the terms and conditions of
the termination of your employment with the Company. You acknowledge and agree
that this Agreement supersedes and replaces the Severance Agreement and that the
Severance Agreement is hereby terminated and is null and void. You further
acknowledge that you have not relied on any representations or statements,
whether oral or written, other than the express statements of this Agreement
(and the applicable provisions of the Confidentiality Agreement), in signing
this Agreement. With the exception of the Confidentiality Agreement, this
Agreement supersedes and merges all prior negotiations, agreements and
understandings between the Company and you, if any. No modification, release,
discharge, or waiver, of any provision of this Agreement shall be of any force
or effect unless made in writing and signed by the Company and you, and
specifically identified as an amendment, modification, release, or discharge of
this Agreement. If any term, clause, or provision of this Agreement is
determined for any reason by a court of competent jurisdiction to be invalid,
unenforceable, or void, the determination shall not impair or invalidate any of
the other provisions of this Agreement, all of which shall be performed in
accordance with their respective terms. However, if any of the waivers and
releases set forth in Section 3 of this Agreement are held to be invalid, void
and/or unenforceable by a court or arbitrator then: the remaining waivers and
releases shall remain fully valid and enforceable and, upon request by the
Company, you shall immediately duly execute and deliver to the Company a release
and waiver that is legal and enforceable to the fullest extent of the law.


12.Signing Period. By your signature to this Agreement, you acknowledge and
agree that you have been given a period of at least twenty-one (21) calendar
days following the Separation Date to consider this Agreement prior to signing
it and that you have not signed it until the Separation Date or within 21 days
thereafter. If you have signed it prior to the expiration of the twenty-one (21)
day period, you are acknowledging that you have done so knowingly and
voluntarily and on the advice of your own attorney at your expense and that the
Company has in no way requested, asked or required that you sign this Agreement
prior to the expiration of the twenty-one (21) day period. By your signature you
also acknowledge and agree that the Company has advised you to consult with an
attorney of your choice at your expense prior to signing this Agreement and you
have done so, or chosen not to do so, of your own accord. You further agree that
any modifications made to this Agreement, material or otherwise, do not restart
or affect in any manner the consideration period of at least twenty-one (21)
calendar days. The Company will reimburse you for your





--------------------------------------------------------------------------------





legal fees up to a maximum of $6,500 upon presentation of a detailed invoice in
a form reasonably directed by the Company.


13.Post-Termination Confidentiality, Non-Compete and Other Obligations. By
signing this Agreement, you acknowledge and agree that the post-termination
obligations and provisions of the Confidentiality Agreement will continue in
full force and effect according to the applicable terms of the Confidentiality
Agreement following your termination. By signing this Agreement, you represent
that you have complied with all obligations, terms and provisions of the
Confidentiality Agreement and will continue to comply with the obligations that
survive termination of your employment.


14.Right to Rescind Release of ADEA Claims. You are hereby notified of your
right to rescind the release of claims in regard to claims arising under the
Federal Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (“ADEA
Claims”) within seven (7) calendar days after signing this Agreement (the
“Rescission Period”). To be effective, the rescission must be in writing and
delivered to Cantel Medical Corp., 150 Clove Road, Little Falls, NJ 07424 by
hand, email (enodiff@cantelmedical.com), or mail. If delivered by mail, the
rescission must be postmarked within the required period, properly addressed to
the Company, as set forth above, and sent by certified mail, return receipt
requested, or recognized overnight courier. It is further understood that, if
you rescind the release of ADEA Claims in accordance with this Section, or if
you decide not to sign this Agreement, the Company shall have no obligation to
provide the Separation Package to you under Section 2 of this Agreement, and you
shall be required to return or repay any payments or benefits included in the
Separation Package already received or made on your behalf.


15.Governing Law; Jurisdiction. This Agreement will be governed by and construed
in accordance with the laws of the State of New Jersey without regard to
principles of conflicts of laws. As to any dispute concerning or arising out of
this Agreement, each of the Company and you hereby expressly consent to personal
jurisdiction in the State of New Jersey, hereby submit to the exclusive
jurisdiction of the state and federal courts located in the State of New Jersey,
County of Passaic, and further agree not to assert that any action brought in
such jurisdiction has been brought in an inconvenient forum or that such venue
is improper. To the extent permitted by law, any and all claims asserted in such
an action shall be adjudicated by a judge sitting without a jury.


16.Tax Consequences. Notwithstanding any action the Company takes under Section
2 with respect to any or all income tax, payroll tax, or other tax-related
withholding with respect to payments under this Agreement, the ultimate
liability for all taxes with respect to such payments is and remains your
responsibility and the Company (i) makes no representation or undertakings
regarding the treatment of any tax-related items in connection with this
Agreement, and (ii) does not commit to structure the payments to reduce or
eliminate your liability for any taxes with respect to the payments.


17.Section 409A. This Agreement, and any payment hereunder, is intended to be
exempt from Section 409A of the Internal Revenue Code (“Section 409A”) under the
short-term deferral and separation pay plan exemptions to the maximum extent
permitted by Section 409A. However, to the extent that this Agreement or any
payment hereunder is subject to Section 409A, the Agreement will be construed
and interpreted in a manner that is consistent with the requirements of Section
409A. For these purposes, each “payment” (as defined by Section 409A) made under
this Agreement shall be considered a “separate payment.” Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Agreement comply with Section 409A and in no event will the
Company, its divisions and affiliates nor their respective directors, officers,
employees or advisers be liable for all or any portion of any taxes, penalties,
interest or other expenses that may be incurred by you on account of
non-compliance with Section 409A.


If this Agreement (or any portion thereof) is subject to Section 409A and any
amount subject to Section 409A becomes payable as a result of your “separation
from service” (as defined under Section 409A) and at such time you are a
“specified employee” (as defined under Section 409A), payment of such amount
shall be delayed and shall be paid (without interest) on the first day of the
seventh calendar month following the date of your “separation from service.”
Further, in the event that the period of time given to consider a release
agreement spans two years, to the extent a





--------------------------------------------------------------------------------





payment is subject to the execution of the release and to Section 409A, the
payment may not be made earlier than January 1 of the second year.


18.Resignations. Effective as of the Separation Date, you will be deemed to have
resigned from any and all of your director positions and offices with the
Company and any and all of its parents, subsidiaries, affiliates and divisions.
However, upon the reasonable request of the Company, you agree to sign and
return to the Company any formal resignations of Cantel affiliates provided by
the Company.


19.Severability. If any one or more of the provisions of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal or unenforceable provision shall
be replaced by a mutually acceptable valid, legal and enforceable provision that
comes closest to the intent of the parties.


20.D&O Insurance. You will continue to be entitled to any rights to insurance
and indemnification under the Company’s directors and officers liability
insurance (“D&O Insurance”), Certificate of Incorporation, and Bylaws, as in
effect on the date hereof (or rights to insurance and indemnification that are
substantially the same thereto), with respect to any claims relating to the
period of your employment on or before March 4, 2019. Additionally, any and all
D&O Insurance policies obtained by the Company following the Separation Date
that are “claims made” polices will cover you to the same extent as other former
officers of the Company.


[Remainder of page intentionally left blank.]





--------------------------------------------------------------------------------





Jorgen, your signature below indicates that you have carefully read, understand
and agree to all terms and provisions of this Agreement in its entirety. Your
signature further indicates that you have had a sufficient and reasonable amount
of time prior to signing this Agreement to ask questions regarding this
Agreement, that you have been advised to seek legal advice, and that you have
signed this Agreement as a free and voluntary act.
If you wish to receive the Separation Package set forth above in this Agreement,
you must sign and return the original of this Agreement to the Company by hand
or by mail (or overnight courier) on or within 21 days following the Separation
Date.
Sincerely,
CANTEL MEDICAL CORP.


By: ___________________________________________________
George Fotiades, President and CEO


[Balance of page intentionally left blank. Your signature page to follow.]
        









--------------------------------------------------------------------------------





ACCEPTANCE AND AGREEMENT TO SEPARATION AGREEMENT AND GENERAL RELEASE


By signing below, I, Jorgen B. Hansen, acknowledge and agree to the following:
•
I have had adequate time to consider whether to sign this Separation Agreement
and General Release.

•
I have read this Separation Agreement and General Release carefully.

•
I understand, accept and agree to all of the terms of this Separation Agreement
and General Release.

•
I am knowingly and voluntarily releasing my claims as set forth in this
Separation Agreement and General Release.

•
I have not, in signing this Separation Agreement and General Release, relied
upon any representations or statements, written or oral, or explanations made by
the Company except for those specifically set forth in this Separation Agreement
and General Release and the Confidentiality Agreement.

•
I intend this Separation Agreement and General Release to be legally binding.

•
I have kept a full copy of this Separation Agreement and General Release for my
records.



I am signing this Separation Agreement and General Release no earlier than the
Separation Date as defined above and no later than close of business on the 21st
day thereafter.




________________________________            ________________________________                
Date                            Jorgen B. Hansen







--------------------------------------------------------------------------------





EXHIBIT A


CONSULTANT AGREEMENT


This CONSULTANT AGREEMENT (this “Agreement”) is effective as of March 5, 2018
(the “Effective Date”), by and between Cantel Medical Corp. (the “Company”) and
Jorgen B. Hansen, an independent consultant (the “Consultant”). The Company and
Consultant are collectively referred to as the “Parties” and individually as a
“Party” in this Agreement.
WHEREAS, the Company desires to engage Consultant to perform certain consulting
services for the Company, and Consultant desires to accept such engagement,
pursuant to the terms .and conditions of this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
ARTICLE 1
SERVICES AND FEES
1.1    Services. Consultant will provide consulting services for the Company
described on Exhibit A hereto (the “Services”) on the terms and conditions set
forth herein. Consultant will take direction from George Fotiades, President and
CEO of the Company, and his designees. Consultant will have the right to
determine how he will provide the services. The Company acknowledges that the
Services will be provided on a part time basis as determined by Consultant in
consultation with Mr. Fotiades. Consultant will provide the Services
independently and without use of Company personnel or other resources except to
the extent approved in advance by the Company (e.g., pertinent files, electronic
documents, etc.).
1.2    Compensation. In consideration for the Services rendered by the
Consultant hereunder, the Company agrees to pay Consultant a fixed consulting
fee of $70,812.50 per month during the term of this Agreement. Payment will be
made within ten (10) days following receipt of an invoice from Consultant
following the end of each month, or as the parties may otherwise agree. In
addition, the Company will pay all of Consultant’s reasonable travel, food and
related expenses incurred in connection with any specific Services requested by
the Company, but only to the extent approved in advance by the Company.
ARTICLE 2
INDEPENDENT CONSULTANT RELATIONSHIP


2.1    Independent Consultant Status. To the fullest extent permitted by law,
Consultant will be an independent Consultant hereunder. Consultant will not be
deemed an agent, employee, or servant of the Company. Neither the Company nor
Consultant will have any right to act on behalf of or bind the other Party for
any purpose. Consultant is authorized only to provide the Services in accordance
with the terms of this Agreement. Consultant does not have the right to enter
into any contract or agreement (whether written or oral) on behalf of the
Company. Consultant is not authorized to make any commitments or create any
obligation on the Company’s behalf.
2.2    No Employee Benefits. Consultant (a) acknowledges and agrees that
Consultant will not receive or be eligible to receive from the Company or any of
its affiliates or subsidiaries any benefits provided to employees of the Company
or any of its affiliates or subsidiaries; (b) hereby declines all offers of
employee benefits from the Company or its affiliates or subsidiaries; and (c) to
the extent permitted by law, waives any and all rights and claims to such
employee benefits. The foregoing will not nullify or otherwise affect any
obligation the Company has to Consultant under the Confidential Retirement
Agreement and General Release of even date herewith.
2.3    Tax Treatment. Consultant will be solely responsible to pay any and all
state, local and/or federal income, Social Security and unemployment taxes
payable with respect to all compensation payable to Consultant under





--------------------------------------------------------------------------------





this Agreement. The Company will not withhold any taxes or issue W-2 forms for
Consultant, but will provide Consultant with a Form 1099 if and as required by
law.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES


3.1    Consultant’s Representations, Warranties and Agreements.
3.1.1    Consultant represents and warrants to the Company that (a) all Services
provided hereunder will be performed to the best of his ability with the highest
standards of care, skill and diligence used by persons who are skilled, trained
and experienced with respect to the Services to be provided hereunder; (b)
neither the execution of this Agreement nor the performance of his obligations
hereunder will violate any other agreement pursuant to which Consultant may be a
party; and (c) Consultant has the right and authority to execute, deliver and
perform this Agreement, and that he is not, and during the term of this
Agreement will not be, a party to any agreement, contract or undertaking which
would restrict or prohibit him in any way from undertaking or performing or
discharging any of his duties and responsibilities under this Agreement.
3.1.2    Consultant represents that he has no conflicts of interest in the
performance of Services hereunder and that if any such conflicts arise during
the term of this Agreement, he will promptly disclose them to the Company.
3.1.3    The compensation paid hereunder has been established through good faith
and arms-length bargaining and represents the fair market value of the Services
rendered.
ARTICLE 4
COMPLIANCE WITH LAWS
4.1    Compliance with Laws. In connection with the performance of Services
pursuant to this Agreement, Consultant will comply with the provisions of all
applicable state, local and federal laws, regulations, ordinances, requirements
and codes. Consultant further agrees to comply with the Company’s policy of
maintaining a business environment free of all forms of discrimination including
sexual harassment.
ARTICLE 5
NON-DISCLOSURE; NON-USE; AND NON-COMPETE
5.1    Confidential Information. The term “Confidential Information” means all
information (whether or not specifically labeled or identified as confidential),
in any form or medium, that is disclosed to, or developed or learned by,
Consultant in connection with the performance of the Services hereunder, and
that relates to the business, products, research or development of the Company
or its affiliates, suppliers, clients, customers or prospects. Confidential
Information will not include any information that Consultant can demonstrate (a)
is publicly known through no wrongful act or breach of any obligation of
confidentiality; (b) was received by Consultant from a third party not in breach
of any obligation of confidentiality; or (c) was independently developed by
Consultant without any use of any Confidential Information. Within five (5)
business days of the termination of this Agreement, Consultant will return to
the Company all Confidential Information and all other properties of the
Company.
5.2    Agreement to Maintain Confidentiality. Consultant acknowledges and agrees
that he will have access to and contribute to Confidential Information and that
he intends to protect the legitimate business interests of the Company.
Consultant agrees that, during the term of this Agreement and at all times
thereafter, he will not use for his benefit or the benefit of any other person,
and will not disclose to any other person or entity, any Confidential
Information, except to the extent such use or disclosure is required in the
performance of the Services, pursuant to Section 5.3 of this Agreement, or is
made with the Company’s prior written consent. Consultant will use his best
efforts and utmost diligence to safeguard the Confidential Information and to
protect it against disclosure, misuse, espionage, loss and theft.





--------------------------------------------------------------------------------





5.3    Required Disclosures. In the event that Consultant is required by law or
court order to disclose any Confidential Information, Consultant will (a)
promptly notify the Company in writing and in no event no later than five
business days prior to any such disclosure; (b) cooperate with the Company to
preserve the confidentiality of such Confidential Information consistent with
applicable law; and (c) use Consultant’s best efforts to limit any such
disclosure to the minimum disclosure necessary to comply with such law or court
order.
5.4    Covenant Not To Compete. During the term of this Agreement, Consultant
will be free to pursue other consulting engagements, provided that Consultant
will not, directly or indirectly, either alone or in association with others:
(a) develop, design, market, sell or render products or services which are in
any way competitive with Company’s products in the United States or Canada, (b)
solicit or accept business from any previous or prospective client or customer
of the Company, or (c) solicit any of the employees or consultants of the
Company to leave the employ of the Company. Consultant agrees that the foregoing
limitations are reasonable and do not preclude Consultant from pursuing his
livelihood. However, if any such limitation is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time, over too great a range of activities or in too broad a geographic area, it
will be interpreted to extend only over the maximum period of time, range of
activities or geographic area, as the case may be, as to which it may be
enforceable.
5.5    Conflict in Terms. To the extent any of the terms and conditions in this
Section 5 conflict with the terms and conditions of the Confidentiality and
Non-Competition Agreement between Consultant and Cantel dated as of November 15,
2012 (the “Confidentiality Agreement”), the terms and conditions of the
Confidentiality Agreement will control.
ARTICLE 6
TERM
6.1    Term. This Agreement will be effective for the two-month period ending
August 31, 2019.
ARTICLE 7
MISCELLANEOUS
7.1    No Future Agreements. Consultant acknowledges that the Company makes no
promise regarding the renewal or extension of this Agreement or future
agreements, or any promise of present or future use of Consultant.
7.2    Assignments; Waiver. This Agreement may not be assigned by Consultant, in
whole or in part, without the prior written consent of the Company.
7.3    Governing Law. This Agreement will be governed by and construed in
accordance with, the laws of the State of New Jersey, without giving effect to
any principles of conflicts of law.
7.4    Severability; Survival. If any provision of this Agreement is held or
declare to be prohibited or invalid under applicable law, such provision will be
ineffective only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provisions or the remaining provisions of
this Agreement.
7.5    Entire Agreement; Amendments; Counterparts. This Agreement contains the
entire agreement between the Parties hereto with respect to the subject matter
hereof and supersedes any previous understandings or agreements, whether written
or oral, in respect of such subject matter. The language used in this Agreement
will be deemed to express the mutual intent of the Parties, and no provision of
this Agreement will be presumptively construed against any Party. This Agreement
may only be amended by a written instrument executed by the Parties hereto. This
Agreement may be signed in one or more counterparts, each of which will
constitute one and the same instrument.
7.6    Separation Agreement. Prior to the engagement of Consultant hereunder,
Consultant was the President and Chief Executive Officer of the Company. In
connection with the end of Consultant’s employment with the Company, the Company
offered Consultant a Separation Agreement and General Release dated March 4,
2019 (as amended on March 8, 2019) the “Separation Agreement). In the event that
Consultant (i) does not execute and deliver the Separation





--------------------------------------------------------------------------------





Agreement in accordance with the terms thereof or (ii) executes and delivers the
Separation Agreement but thereafter rescinds such agreement in accordance with
the terms thereof, this Agreement will automatically and immediately become null
and void and no amounts will be due to Consultant hereunder.


IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
CANTEL MEDICAL CORP.


By:_________________________________
Name: George Fotiades
Title: President and CEO


CONSULTANT


__________________________________
Jorgen B. Hansen







--------------------------------------------------------------------------------





EXHIBIT A


Consultant will provide cooperation and assistance to the Company in connection
with its transition to the Company’s new President and Chief Executive Officer.








 



